           Case 5:20-cv-01075-JD Document 14 Filed 05/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

STEVEN J. BEACHAM,                          )
                                            )
                       Petitioner,          )
                                            )
v.                                          )    Case No. CIV-20-01075-JD
                                            )
MIKE HUNTER, Attorney General of            )
the State of Oklahoma,1                     )
                                            )
                       Respondent.          )

                                         ORDER

       Before the Court is a Report and Recommendation [Doc. No. 13] issued by United

States Magistrate Judge Amanda Maxfield Green on March 25, 2021, recommending that

the Court grant Respondent’s Motion to Dismiss [Doc. Nos. 10, 11] and dismiss

Petitioner Steven J. Beacham’s Petition for Writ of Habeas Corpus [Doc. No. 1] as

untimely. The Magistrate Judge advised Petitioner that the deadline to file an objection to

the Report and Recommendation was April 15, 2021, and that Petitioner’s failure to

timely object to the Report and Recommendation would waive his right to appellate

review of both factual and legal issues contained in the Report and Recommendation.

[Doc. No. 13 at 10].




       1
        Petitioner named the State of Oklahoma as the respondent in this matter. As
explained in the Report and Recommendation, because Petitioner is not incarcerated, the
Attorney General of the State of Oklahoma is the proper respondent in this action. See
Rules 2(a) and 2(b) of the Rules Governing Section 2254 and 2255 Cases. Accordingly,
the Court substitutes Mike Hunter, Attorney General of the State of Oklahoma, as
respondent in this matter. 28 U.S.C. § 2242; Fed. R. Civ. P. 17(d), 25(d), 81(a)(4).
         Case 5:20-cv-01075-JD Document 14 Filed 05/19/21 Page 2 of 2




      To date, Petitioner has not timely filed an objection to the Report and

Recommendation or requested an extension of time to do so. With no objection being

filed, the Court ACCEPTS and ADOPTS the Report and Recommendation [Doc. No.

13] in its entirety and for the reasons stated therein GRANTS the Motion [Doc. Nos. 10,

11] and DISMISSES this action as untimely.

      IT IS SO ORDERED this 19th day of May 2021.




                                            2
